DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-6 (see note below)) in the reply filed on 29 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). NOTE: Applicant elected the apparatus.  Claims 7 and 8 are method claims.  Both the Examiner and the Applicant erroneously included Claim 7 with the apparatus claims, however since Applicant specifically elected the apparatus the Examiner will correct the error and withdraw claims 7 and 8 from consideration.  Applicant is encouraged to maintain the methods to incorporate appropriate structure from the apparatus so that rejoinder may be appropriate upon the indication of allowable subject matter.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 January 2021, as described above.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/435,147 (reference both sets of claims have a dispenser, a stage and a controller and are directed to avoiding the discharge port after imprinting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (JP2017147277 (drawings as provided by Applicant in IDS, text portions from online translation provided by Examiner).
Regarding Claim 1: Masaki disclose an imprint device for forming a pattern made of an imprint material on a shot region formed on a substrate using a mold (10,[0002] and [0011]), comprising: a supply unit (12, Figure 1 and [0011]-[0014]) configured to discharge the imprint material through a discharge port and supply the imprint material onto the substrate; a substrate stage configured to hold and move the substrate (3, [0011]-[0012); and a control unit (20, [0011]-[0015]) configured to control the substrate stage, wherein the control unit moves the substrate 
Regarding Claims 2-6: Masaki disclose the imprint device as described above in the rejection of claim 1.  The following language: ”wherein the control unit moves the substrate stage on the basis of position information of the shot region formed on the substrate and the disposition of the discharge port”, ”wherein the control unit moves the substrate stage on the basis of position information of a shot region having the pattern formed thereon”, “wherein the control unit moves the substrate stage on the basis of position information of a region on which a pattern is not formed on the substrate, ”wherein the control unit determines an unloading path of the substrate stage on the basis of the disposition of a conveying unit for unloading the substrate from the imprint device”, “wherein the control unit determines a movement path of the substrate stage from when the substrate is held by the substrate stage to when the substrate is unloaded from the conveying unit” constitutes intended use.  Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The apparatus must only be capable of performing the intended function.  It is clear from drawing 2B and the description that the controller is capable of moving the stage in a manner as to avoid previously imprinted patterns from passing under the supply unit and that the direction of travel of the wafer is moving downstream and thus would avoid passing under the supply unit a second time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744